USCA4 Appeal: 21-7184      Doc: 17         Filed: 08/24/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7184


        NATHANIEL R. WEBB,

                             Plaintiff - Appellant,

                      v.

        WARDEN JOHN GODFREY; MARSHALL PIKE; JANICE GRIMES; NURSE
        MCCORMICK; MR. MARTIN,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:20-ct-03342-D)


        Submitted: April 29, 2022                                         Decided: August 24, 2022


        Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        Nathaniel R. Webb, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7184       Doc: 17          Filed: 08/24/2022      Pg: 2 of 3




        PER CURIAM:

               Nathaniel R. Webb seeks to appeal the district court’s orders denying his motions

        for default judgment and a preliminary injunction. We dismiss in part and affirm in part.

               This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

        certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

        v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The district court’s denial

        of Webb’s motion for default judgment is neither a final order nor an appealable

        interlocutory or collateral order. Accordingly, we dismiss this portion of the appeal.

               We do, however, have jurisdiction to review the district court’s denial of Webb’s

        requests for preliminary injunctive relief. See 28 U.S.C. § 1292(a)(1). We review the

        district court’s denial of injunctive relief for abuse of discretion. Roe v. Dep’t of Def., 947

        F.3d 207, 219 (4th Cir. 2020). “Abuse of discretion is a deferential standard, and we may

        not reverse so long as the district court’s account of the evidence is plausible in light of the

        record viewed in its entirety.” Id. (cleaned up).

               “A plaintiff seeking a preliminary injunction must establish that he is likely to

        succeed on the merits, that he is likely to suffer irreparable harm in the absence of

        preliminary relief, that the balance of equities tips in his favor, and that an injunction is in

        the public interest.” Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “A

        preliminary injunction is an extraordinary remedy that may only be awarded upon a clear

        showing that the plaintiff is entitled to such relief.” Roe, 947 F.3d at 219 (internal quotation

        marks omitted). Upon a review of the record, we conclude that the district court did not

        abuse its discretion in determining that Webb failed to meet this burden. Moreover, despite

                                                       2
USCA4 Appeal: 21-7184      Doc: 17          Filed: 08/24/2022     Pg: 3 of 3




        Webb’s arguments to the contrary, the district court was not required to hold a hearing

        prior to denying injunctive relief. See Fed. R. Civ. P. 65(a).

               We therefore dismiss the portion of this appeal challenging the district court’s denial

        of default judgment and affirm the district court’s denial of injunctive relief. We deny as

        moot Webb’s motions to appoint counsel and to expedite this court’s decision. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                               DISMISSED IN PART,
                                                                               AFFIRMED IN PART




                                                      3